EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Guynn on 8/17/2022.

The application has been amended as follows: 

1.	(Currently Amended) An electrolyte for electropolishing metal surfaces, wherein the electrolyte comprises methanesulfonic acid, at least one phosphonic acid, at least one mineral acid at a concentration of up to 50% by weight and selected from phosphoric acid or sulfuric acid, at a concentration of up to 20% by weight, wherein the at least one fluoride comprises ammonium hydrogen difluoride, and at least one of a polyalcohol or amine.

5.	(Currently Amended) An electrolyte according to claim 1, is contained at a concentration of up to 10% by weight.
6.	(Currently Amended) An electrolyte according to claim 1, amine is included at a concentration of up to 15% by weight.

23. 	(Currently Amended) An electrolyte according to claim 1 amine is selected from the group consisting of ethanolamines and isopropanolamines.

30.	(Currently Amended) An electrolyte according to claim 26, wherein the electrolyte further comprises at least one amine selected from the group consisting of ethanolamines and isopropanolamines and at least one polyalcohol.

31. 	(Cancelled) 

32. 	(Currently Amended) An electrolyte according to claim 30 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the designation of the ammonium hydrogen difluoride with the mineral acid and the concentrations and compositions of the remaining electrolyte overcomes the closest art of record.
The closest art is EP 2878713 of Fritz, US 2013/0092557 of Wong, US 2009/0261068 of Kool, US 2011/0198227 of Martyak and US 7,807,039 of Piesslinger-Schweiger. However, none of this alone or in combination deem obvious the claimed composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759